JUSTICE SCOTT delivered the opinion of the court: The minor, D.G., was found guilty of violating his probation (111. Rev. Stat. 1987, ch. 37, par. 805 — 25). The trial court subsequently sentenced him to a five-day term in the juvenile detention center and 18 months’ probation. The minor appeals. The record shows that prior to trial, the minor filed motions to quash his arrest and suppress certain evidence. At a hearing on the motion, Officer Larry Layman testified that on June 2, .1989, he responded to a call from a savings and loan in the Northwoods Mall. The manager told him that a young boy had recently entered the savings and loan with about $1,000 in small bills and exchanged them for larger bills. The officer watched a videotape of the boy, who appeared to him to be about 12 or 13. years old. Subsequent evidence showed that D.G. was 13 years old at the time of the offense. The officer testified that he then began searching the mall parking lot for the boy. After a few minutes, he saw D.G. walking with another boy. D.G. was carrying four large Toys “R” Us shopping bags, and his companion was carrying one Toys “R” Us bag. In the officer’s judgment, the minor’s attire suggested that he did not have enough money to pay for a large number of toys. The officer stated that he drove alongside the two boys and told them to get into the car. As D.G. entered the car, he placed his wallet inside his waistband. Officer Layman asked him where the money was, and D.G. said that he did not have any. The officer then told D.G. to hand over his wallet. After D.G. did so, Layman noted that there was about $420 inside. D.G. told him that he had stolen the money from his grandmother. He later admitted to the police that he had stolen the money from a video arcade. The arcade verified that the money had been stolen. The trial court found that the officer had probable cause to arrest the minor when he told him to enter the car. Consequently, it denied the motions to quash the arrest and suppress evidence. The court granted a separate motion to quash statements made before the minor received Miranda warnings. Later, it found that the minor had violated his probation. On appeal, the minor argues that the trial court erred in denying his motions to quash the arrest and suppress evidence. He contends that the officer performed either a Terry stop or an arrest when he told D.G. to enter the car and began questioning him. The minor submits that in either case, the officer lacked sufficient grounds to make a stop.  We shall first determine whether the encounter was a Terry stop or an arrest. In a Terry stop, a police officer may detain the suspect for a reasonable period of time and, if he believes he is in danger of attack, search for weapons. (People v. Vena (1984), 122 Ill. App. 3d 154, 460 N.E.2d 886.) A person is arrested when a reasonable man, innocent of any crime, would conclude that under the circumstances he is not free to leave. (People v. Wright (1985), 111 Ill. 2d 128, 490 N.E.2d 640.) Since the instant officer ordered D.G. to enter his squad car, asked him where the money was, and ordered him to hand over his wallet, we find that the officer went beyond the bounds of a Terry stop and performed an arrest when the minor entered the car.  In order for the officer to have properly arrested the minor, he must have had probable cause. (People v. Peak (1963), 29 Ill. 2d 343, 194 N.E.2d 322.) Probable cause to arrest exists when the facts within the officer’s knowledge would warrant a man of reasonable caution in believing that the suspect has committed or is committing a crime. (Peak, 29 Ill. 2d at 348, 194 N.E.2d at 325.) Moreover, a trial court’s finding that an officer had probable cause to arrest will not be disturbed on review unless it was manifestly erroneous. See People v. Ross (1985), 133 Ill. App. 3d 66, 478 N.E.2d 575.  According to the record, the 13-year-old minor entered a savings and loan with a large amount of money and asked that it be converted to larger bills. Soon afterwards, the officer spotted him carrying four large shopping bags filled with toys. In the officer’s judgment, the minor’s attire suggested that he did not have enough money to buy a large number of toys. Based on the foregoing, the officer could have reasonably concluded that the minor had committed a crime. The trial court therefore did not manifestly err in denying the motions to quash the arrest and suppress evidence. The judgment of the circuit court of Peoria County is affirmed. Affirmed. BARRY, J., concurs.